DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 8-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a process for sealing a system through which a fluid passes and a sealed system through which a fluid passes having the details, as set forth in claims that include elements such as a plurality of yarns (examiner notes that as a single yarn is made up of a plurality of fibers or filaments a multifilament yarn is not considered a plurality of yarns) coated with a non-curable joint sealing composition to seal a joint in a pipe system, comprising the steps of: applying the sealing material to a surface of the joint and mating the sealing material-applied surface of the joint with another part to form the pipe system, and thereafter passing through the pipe system a fluid, wherein the fluid comprises at least one two of: (a) corrosion inhibitor selected from the group consisting of diammonium dimolybdate and benzotriazole; (b) sludge remover; (c) alcohol selected from the group consisting of propane diol and ethylene glycol; (d) hydrocarbon selected from the group consisting of diesel, fuel oil and hydraulic oil; or (e) steam at a temperature of at least 1800C and a pressure of at least 10 bar (1000kPa) (Examiner notes that the fluid is 
Based on the prior art of record, though the sealing material is taught and/or made obvious by the prior art references of record, it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as a whole (i.e. the very specific claimed use of the claimed sealant material) as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675